          Case 1:19-cv-01027-EAW Document 22 Filed 01/27/21 Page 1 of 11



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________

GREGORIO C.,

                     Plaintiff,                        DECISION AND ORDER
               v.
                                                       1:19-CV-01027 EAW
COMMISSIONER OF SOCIAL SECURITY,

                 Defendant.
____________________________________



                                   INTRODUCTION

         Represented by counsel, Plaintiff Gregorio C. (“Plaintiff”) brings this action

pursuant to Title XVI of the Social Security Act (the “Act”), seeking review of the final

decision of the Commissioner of Social Security (the “Commissioner” or “Defendant”)

denying his application for supplemental security income (“SSI”). (Dkt. 1). This Court

has jurisdiction over the matter pursuant to 42 U.S.C. § 405(g). Presently before the Court

are the parties’ cross-motions for judgment on the pleadings pursuant to Rule 12(c) of the

Federal Rules of Civil Procedure (Dkt. 14; Dkt. 18), and Plaintiff’s reply (Dkt. 21). For

the reasons discussed below, the Commissioner’s motion (Dkt. 18) is denied, and

Plaintiff’s motion (Dkt. 14) is granted to the extent that the matter is remanded to the

Commissioner for further administrative proceedings consistent with this Decision and

Order.




                                           -1-
        Case 1:19-cv-01027-EAW Document 22 Filed 01/27/21 Page 2 of 11



                                     BACKGROUND

       Plaintiff protectively filed his application for SSI on June 25, 2015. (Dkt. 7 at 15,

147-153).1 In his application, Plaintiff alleged disability beginning April 25, 2015. (Id. at

19, 147, 164). Plaintiff’s application was initially denied on October 21, 2015. (Id. at 61).

At Plaintiff’s request, a hearing was held before administrative law judge (“ALJ”) B.

Hannan on March 26, 2018, with Plaintiff appearing in person in Buffalo, New York, and

the ALJ presiding by video from Alexandria, Virginia. (Id. at 15, 28-55). On July 25,

2018, the ALJ issued an unfavorable decision. (Id. at 15-24). Plaintiff requested Appeals

Council review; his request was denied on June 7, 2019, making the ALJ’s determination

the Commissioner’s final decision. (Id. at 5-9). This action followed.

                                  LEGAL STANDARD

I.     District Court Review

       “In reviewing a final decision of the [Social Security Administration (“SSA”)], this

Court is limited to determining whether the SSA’s conclusions were supported by

substantial evidence in the record and were based on a correct legal standard.” Talavera

v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012) (quotation omitted); see also 42 U.S.C.

§ 405(g). The Act holds that a decision by the Commissioner is “conclusive” if it is

supported by substantial evidence. 42 U.S.C. § 405(g). “Substantial evidence means more

than a mere scintilla. It means such relevant evidence as a reasonable mind might accept



1
       When referencing the page number(s) of docket citations in this Decision and Order,
the Court will cite to the CM/ECF-generated page numbers that appear in the upper
righthand corner of each document.

                                            -2-
        Case 1:19-cv-01027-EAW Document 22 Filed 01/27/21 Page 3 of 11



as adequate to support a conclusion.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009)

(quotation omitted). It is not the Court’s function to “determine de novo whether [the

claimant] is disabled.” Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998) (quotation

omitted); see also Wagner v. Sec’y of Health & Human Servs., 906 F.2d 856, 860 (2d Cir.

1990) (holding that review of the Secretary’s decision is not de novo and that the

Secretary’s findings are conclusive if supported by substantial evidence). However, “[t]he

deferential standard of review for substantial evidence does not apply to the

Commissioner’s conclusions of law.” Byam v. Barnhart, 336 F.3d 172, 179 (2d Cir. 2003)

(citing Townley v. Heckler, 748 F.2d 109, 112 (2d Cir. 1984)).

II.   Disability Determination

       An ALJ follows a five-step sequential evaluation to determine whether a claimant

is disabled within the meaning of the Act. See Parker v. City of New York, 476 U.S. 467,

470-71 (1986). At step one, the ALJ determines whether the claimant is engaged in

substantial gainful work activity. See 20 C.F.R. § 416.920(b). If so, the claimant is not

disabled. If not, the ALJ proceeds to step two and determines whether the claimant has an

impairment, or combination of impairments, that is “severe” within the meaning of the Act,

in that it imposes significant restrictions on the claimant’s ability to perform basic work

activities. Id. § 416.920(c). If the claimant does not have a severe impairment or

combination of impairments, the analysis concludes with a finding of “not disabled.” If

the claimant does have at least one severe impairment, the ALJ continues to step three.

       At step three, the ALJ examines whether a claimant’s impairment meets or

medically equals the criteria of a listed impairment in Appendix 1 of Subpart P of

                                           -3-
        Case 1:19-cv-01027-EAW Document 22 Filed 01/27/21 Page 4 of 11



Regulation No. 4 (the “Listings”). Id. § 416.920(d). If the impairment meets or medically

equals the criteria of a Listing and meets the durational requirement (id. § 416.909), the

claimant is disabled. If not, the ALJ determines the claimant’s residual functional capacity

(“RFC”), which is the ability to perform physical or mental work activities on a sustained

basis, notwithstanding limitations for the collective impairments. See id. § 416.920(e).

       The ALJ then proceeds to step four and determines whether the claimant’s RFC

permits the claimant to perform the requirements of his or her past relevant work. Id.

§ 416.920(f). If the claimant can perform such requirements, then he or she is not disabled.

If he or she cannot, the analysis proceeds to the fifth and final step, wherein the burden

shifts to the Commissioner to show that the claimant is not disabled. Id. § 416.920(g). To

do so, the Commissioner must present evidence to demonstrate that the claimant “retains a

residual functional capacity to perform alternative substantial gainful work which exists in

the national economy” in light of the claimant’s age, education, and work experience. Rosa

v. Callahan, 168 F.3d 72, 77 (2d Cir. 1999) (quotation omitted).

                                      DISCUSSION

I.     The ALJ’s Decision

       In determining whether Plaintiff was disabled, the ALJ applied the five-step

sequential evaluation set forth in 20 C.F.R. § 416.920. At step one, the ALJ determined

that Plaintiff had not engaged in substantial gainful work activity since June 25, 2015, the

application date. (Dkt. 7 at 22).

       At step two, the ALJ found that Plaintiff suffered from the severe impairments of:

lower extremity amputation, neuropathy, anxiety, and depressive disorder. (Id.). The ALJ

                                           -4-
        Case 1:19-cv-01027-EAW Document 22 Filed 01/27/21 Page 5 of 11



further found that Plaintiff’s medically determinable impairments of hypertension, Wolff-

Parkinson-White syndrome, and deep vein thrombosis of the lower extremity were non-

severe. (Id.).

       At step three, the ALJ found that Plaintiff did not have an impairment or

combination of impairments that met or medically equaled the severity of any Listing.

(Id.). The ALJ particularly considered the criteria of Listings 1.02, 1.05, 11.14, 4.00, 12.04

and 12.06 in reaching her conclusion. (Id. at 22-24).

       Before proceeding to step four, the ALJ determined that Plaintiff retained the RFC

to perform sedentary work as defined in 20 C.F.R. § 416.967(a) except that he can never

operate foot controls with the left foot, and with the following additional limitations:

       [Plaintiff] can occasionally climb ramps and stairs, but never climb ladders,
       ropes, or scaffolds. He can occasionally balance and stoop, but never kneel,
       crouch, or crawl. The claimant can never work at unprotected heights or with
       moving mechanical parts. He should avoid exposure to extreme cold and
       extreme heat. The claimant can perform simple, routine, and repetitive tasks
       but not at a production rate pace. He can make simple work related decisions.
       He can tolerate few changes in a routine work setting, defined as performing
       the same duties at the same station or location day to day. The claimant can
       have occasional and superficial interaction with supervisors, coworkers, and
       the public.

(Id. at 24). At step four, the ALJ found that Plaintiff has no past relevant work. (Id. at 27).

       At step five, the ALJ relied on the testimony of a vocational expert (“VE”) to

conclude that, considering Plaintiff’s age, education, work experience, and RFC, there

were jobs that exist in significant numbers in the national economy that Plaintiff could

perform, including the representative occupations of table worker, final assembler, and

semiconductor bonder. (Id. at 27-28). Accordingly, the ALJ found that Plaintiff was not

disabled as defined in the Act. (Id. at 28).
                                               -5-
        Case 1:19-cv-01027-EAW Document 22 Filed 01/27/21 Page 6 of 11



II.   Remand of this Matter for Further Proceedings is Necessary

       Plaintiff asks the Court to either reverse or remand this matter to the Commissioner

for further administrative proceedings, arguing that the ALJ’s RFC findings are

unsupported by competent medical opinion. For the reasons set forth below, the Court

agrees that the ALJ’s assessment of Plaintiff’s RFC was not supported by substantial

evidence and that this error necessitates remand for further administrative proceedings.

       In deciding a disability claim, an ALJ is tasked with “weigh[ing] all of the evidence

available to make an RFC finding that [is] consistent with the record as a whole.” Matta

v. Astrue, 508 F. App’x 53, 56 (2d Cir. 2013). An ALJ’s conclusion need not “perfectly

correspond with any of the opinions of medical sources cited in his decision.” Id.

However, an ALJ is not a medical professional, and “is not qualified to assess a claimant’s

RFC on the basis of bare medical findings.” Ortiz v. Colvin, 298 F. Supp. 3d 581, 586

(W.D.N.Y. 2018) (quotation omitted). In other words:

       An ALJ is prohibited from ‘playing doctor’ in the sense that ‘an ALJ may
       not substitute his own judgment for competent medical opinion. . . . This
       rule is most often employed in the context of the RFC determination when
       the claimant argues either that the RFC is not supported by substantial
       evidence or that the ALJ has erred by failing to develop the record with a
       medical opinion on the RFC.

Quinto v. Berryhill, No. 3:17-cv-00024 (JCH), 2017 WL 6017931, at *12 (D. Conn. Dec.

1, 2017) (citations omitted). “[A]s a result[,] an ALJ’s determination of RFC without a

medical advisor’s assessment is not supported by substantial evidence.” Dennis v. Colvin,

195 F. Supp. 3d 469, 474 (W.D.N.Y. 2016) (quotation omitted).

       In this case, the record contained only one medical opinion from a consultative

examiner, Dr. Hongbiao Liu, which the ALJ afforded some weight. (Dkt. 7 at 26). Plaintiff
                                           -6-
        Case 1:19-cv-01027-EAW Document 22 Filed 01/27/21 Page 7 of 11



argues, and the Court agrees, that Dr. Liu’s opinion cannot constitute substantial evidence

for the ALJ’s RFC finding because it was inconclusive and based on an incomplete record.

       Dr. Liu examined Plaintiff on September 10, 2015. (Dkt. 7-1 at 126-129). Dr. Liu

noted Plaintiff’s history of Wolff-Parkinson-White syndrome since childhood as well as a

DVT (deep vein thrombosis) in April of 2015 that led to Plaintiff’s left lower leg below

knee amputation that same month. (Id. at 126). At the time of the examination, Dr. Liu

noted that Plaintiff was wheelchair dependent and had “a pending orthopedic surgeon

followup for prosthetic leg placement.” (Id.). He noted Plaintiff’s reporting of his left leg

pain level as being 6/10. (Id.). Dr. Liu opined that Plaintiff “has severe limitation for

prolonged walking, bending, and kneeling because of status post left leg BKA.              A

prosthetic leg is pending. The claimant should be reevaluated after the orthopedic surgeon

consultation.” (Id. at 129).

       The ALJ gave Dr. Liu’s opinion “some weight” in assessing Plaintiff’s RFC. (Dkt.

7 at 26). The ALJ acknowledged Dr. Liu’s opinion that Plaintiff had severe limitations for

prolonged walking, bending, and kneeling because of his status post left leg below the knee

amputation, as well as Dr. Liu’s opinion recommending reevaluation after Plaintiff’s

orthopedic surgeon consultation. (Id.). Notwithstanding the absence of any reevaluation

or record from such orthopedic surgeon consultation, the ALJ went on to assess Plaintiff’s

RFC based on her interpretation of the medical records. She noted that “[s]ubsequent to

Dr. Liu’s assessment, the claimant received his prosthetic and recent examination notes

indicated that he is slowly getting used to it.” (Id.). The ALJ noted that although Plaintiff

still reported pain, the record reflected that medication reduced Plaintiff’s pain. (Id.).

                                            -7-
        Case 1:19-cv-01027-EAW Document 22 Filed 01/27/21 Page 8 of 11



Finally, in discussing Dr. Liu’s opinion, she noted that Dr. Liu’s opinion did not assess

Plaintiff’s limitations and abilities in vocational terms. (Id.).

       “While in some circumstances, an ALJ may make an RFC finding without . . .

opinion evidence, the RFC assessment will be sufficient only when the record is ‘clear’

and contains ‘some useful assessment of the claimant’s limitations from a medical

source.’” Muhammad v. Colvin, No. 6:16-cv-06369(MAT), 2017 WL 4837583, at *4

(W.D.N.Y. Oct. 26, 2017) (citation omitted). In other words, “the ALJ may not interpret

raw medical data in functional terms.” Quinto, 2017 WL 6017931, at *12 (quoting Deskin

v. Comm’r of Soc. Sec., 605 F. Supp. 2d 908, 912 (N.D. Ohio 2008)). That is precisely

what the ALJ did here—she impermissibly reviewed the bare medical findings and

translated them into functional assessments. This is reversible error. See Henderson v.

Berryhill, 312 F. Supp. 3d 364, 371 (W.D.N.Y. 2018) (holding the ALJ’s RFC finding was

improper “[i]n the absence of the medical opinions rejected by the ALJ” and where the

ALJ relied upon “raw medical data” in the plaintiff’s treatment notes); see also Gipps v.

Berryhill, No. 1:17-CV-01171 (HBF), 2019 WL 1986518, at *6 (W.D.N.Y. May 6, 2019)

(remanding for further proceedings because “[d]uring the relevant period under review,

there is no opinion of record by a treating physician or other medical provider that plaintiff

was able to work and/or was ready to return to work or was capable of doing light work

with the limitations found by the ALJ”).

       Defendant’s citation to Monroe v. Colvin, 676 F. App’x 5 (2d Cir. 2017) and Bliss

v. Cmm’r, 406 F. App’x 541 (2d Cir. 2011) (see Dkt. 18-1 at 14-15) to justify the ALJ’s

conduct is misplaced. Monroe stands for the proposition that the record need not contain

                                             -8-
        Case 1:19-cv-01027-EAW Document 22 Filed 01/27/21 Page 9 of 11



a formal medical source statement or opinion if it otherwise contains a useful assessment

of a claimant’s functional abilities from a medical source. See Monroe, 676 F. App’x at 8-

9. As another judge in this District recently explained, “[w]here the record does not contain

a useful assessment of Plaintiff’s physical limitations, Monroe is of no help to the

Commissioner.”     Bartha v. Comm’r of Soc. Sec., No. 18-CV-0168-JWF, 2019 WL

4643584, at *3 (W.D.N.Y. Sept. 24, 2019) (quotation omitted). Similarly, in Bliss, the

pertinent issue was the weight given by the ALJ to multiple treating source opinions and

the adequacy of the reasons for discounting them and not, as here, where there was an

absence of any opinion evidence on Plaintiff’s functional limitations. In this case, apart

from the incomplete opinions given only some weight by the ALJ, the record “is devoid of

any assessment of plaintiff’s exertional limitations and does not even contain any useful

discussion of such limitations.” Bartha, 2019 WL 4643584, at *2. On these facts, remand

of this matter for further administrative proceedings is required.

       Finally, the Court agrees with Plaintiff that, on the facts of this case, the ALJ should

have re-contacted Dr. Liu or otherwise further developed the administrative record. One

of the reasons the ALJ provided for not giving greater weight to Dr. Liu’s opinion was its

failure to assess Plaintiff’s limitations and abilities in vocational terms. (Dkt. 7 at 26). An

ALJ has a duty to develop the record where there are “gaps in the record,” or “when the

record serves as an inadequate basis on which to render a decision.” Dunne v. Comm’r of

Soc. Sec., 349 F. Supp. 3d 250, 258 (W.D.N.Y. 2018) (quotation omitted); Reithel v.

Comm’r of Soc. Sec., No. 6:17-CV-06209 EAW, 330 F. Supp. 3d 904, 912 (W.D.N.Y.

2018) (“[T]he [ALJ] need only re-contact sources or obtain additional information where

                                             -9-
       Case 1:19-cv-01027-EAW Document 22 Filed 01/27/21 Page 10 of 11



there is a conflict or ambiguity that must be resolved but that cannot be resolved based on

the evidence present in the record.”) (quotation omitted).

       Here, Dr. Liu’s opinion, on its face, indicated that it was incomplete and that further

reevaluation of Plaintiff was necessary. The ALJ could and should have re-contacted Dr.

Liu and requested a complete evaluation subsequent to Plaintiff’s obtaining his prosthetic

and once he was no longer wheelchair bound. Instead, as discussed above, she erroneously

decided to perform her own interpretation of the raw medical data, even in the absence of

any other medical opinion evidence. See Camille v. Colvin, 104 F. Supp. 3d 329, 343

(W.D.N.Y. 2015) (“[M]edical source opinions that are . . . based on an incomplete medical

record may not be substantial evidence to support an ALJ finding.”). This is not the rare

case in which the impairments were so minor that the ALJ could render a common sense

assessment of Plaintiff’s abilities. Plaintiff had a lower leg amputation and the only opinion

evidence was issued while he was confined to a wheelchair and moreover, that opinion

expressly acknowledged that further information was necessary to conduct a complete

evaluation. This evidentiary deficiency on such a material matter warranted further

development of the record. See Sheri S. v. Berryhill, No. 3:18-CV-192 (DJS), 2019 WL

1429522, at *4 (N.D.N.Y. Mar. 29, 2019) (“In limited situations where impairments are

relatively simple and mild, an ALJ may be able to ‘render a common sense judgment about

functional capacity even without a physician's assessment’; however, where there is ‘a

relatively high degree of impairment,’ an ALJ is ‘unqualified to assess residual functional

capacity.’” (citation and quotation omitted)). The ALJ’s failure to do so was error and

remand is required.

                                            - 10 -
       Case 1:19-cv-01027-EAW Document 22 Filed 01/27/21 Page 11 of 11



                                      CONCLUSION

      For the foregoing reasons, the Commissioner’s motion for judgment on the

pleadings (Dkt. 18) is denied, and Plaintiff’s motion for judgment on the pleadings (Dkt.

14) is granted to the extent that the matter is remanded fur further administrative

proceedings consistent with this Decision and Order. The Clerk of Court is directed to

enter judgment and close this case.

      SO ORDERED.



                                                  ________________________________
                                                  ELIZABETH A. WOLFORD
                                                  United States District Judge
Dated: January 27, 2021
       Rochester, New York




                                         - 11 -
